Title: The Burgh of St. Andrews: Freedom of the Burgh, 2 October 1759
From: Burgh of St. Andrews
To: Franklin, Benjamin


[October 2, 1759]
Apud Civitatem Sancti Andreae Secunda die mensis Octobris anno partus Salutiferi Millesimo Septingentesimo quinquagesimo nono.
Quo Die Magistratuum illustris ordo et Honorandus Senatorum Coetus Inclitae Civitatis Sancti Andreae Indebiti amoris et affectus tesseram Erga virum valde generosum Benjaminum Franklin Armigerum LLD. de Philadelphia Immunitatibus praefatae Civitatis Societatis etiam ac Fraternitatis Aedilitiae privilegiis Solenni Interveniente Sacramenti de omnibus a Cive necessario exigendis ac praestandis Dona[ve]runt possessione Inaugurali ab Honorabilibus viris Jacobo Lumsdaine de Rennyhill Armigero, Praeposito, Roberto Key Aedili, Jacobo Robertson, Laurentio Gib Mr. Joanne Morison et Davide Rymer Praetoribus Concessa ex fori Judicialis Sancti Andreae Codicibus Extractum per
Patr[icu]m Wilson Cl[ericu]m
 Admissio / Benjamini Franklin / Armigeri / 1759
Endorsed: St. Andrews 2d Oct. 1759
